DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 03/09/2021. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ludy (US Pub 20130153253) and further in view of Puzio (US Pub 20100219593).

Regarding Claim 1, Ludy discloses a rotary hammer (10-Fig. 3) adapted to impart axial impacts to a tool bit (abstract), the rotary hammer comprising: 
a motor (18-Fig. 3); 
a spindle (22-Fig. 3) coupled to the motor for receiving torque from the motor (paragraph [0038]); 
a piston (86-Fig. 3) at least partially received within the spindle for reciprocation therein (abstract); 
a striker (90-Fig. 3) received within the spindle for reciprocation in response to reciprocation of the piston (abstract); 
an anvil received within the spindle and positioned between the striker and the tool bit (abstract), the anvil configured to impart axial impacts to the tool bit in response to reciprocation of the striker (paragraph [0002]); and 
a retainer (202-Fig. 3) received within the spindle (Fig. 3, retainer 202 is within spindle 22) for selectively securing the striker in an idle position in which it is inhibited from reciprocating within the spindle (paragraph [0048]), the retainer including 
	a detent member (226-Fig. 8) configured to engage the striker to secure 	the striker in the idle position (paragraph [0049]).
However, Ludy is silent regarding the retainer including a tensing element configured to bias the detent member radially inward toward engagement with the striker.
Puzio teaches a retainer (Fig, 1, assembly of sleeve 22, ball 26, spring 30 and spring 36) including a detent member (26-Fig. 1) and a tensing element (30-Fig. 1) configured to bias the detent member radially inward toward engagement with a tool bit (Fig. 1, biasing force of spring 30 against ball 26, forces ball 26 against sleeve 22 which forces or biases ball 26 radially inward towards tool bit 16; examiner notes that bit 16 is representative of a striker because the bit shares similar geometric shape for engaging ball 26 the recess of bit 16 ).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the retainer as disclose by Ludy, to have incorporated a ball biased by a spring, as taught by Puzio, to bias the ball with a spring within a relief, so to give a biased range of motion to the ball in order to reduce wear and tear on the ball from installing and removing a tool bit from the tool.  

Regarding Claim 2, Ludy and as modified by Puzio in the parent claim, Puzio wherein the retainer defines an outer circumferential groove that receives the tensing element (Fig. 1, the outer surface of sleeve 22 defines a portion of ball groove 28 which receives spring 30).

Regarding Claim 3, Ludy and as modified by Puzio in the parent claim, Puzio teaches wherein the tensing element comprises an elastic ring formed from an elastomer (30-Fig. 1, the examiner notes that a spring is an elastic ring and it is when known that springs can be made of plastic elastomer material), and wherein the detent member comprises a ball bearing (Fig. 1, ball 26 is a ball bearing).

Regarding Claim 4, Ludy and as modified by Puzio in the parent claim, Puzio teaches wherein the retainer defines a central bore (Fig. 2, sleeve 22 has a central bore), an outer circumferential groove (Fig. 1, the outer surface of sleeve 22 defines a portion of ball groove 28 which receives spring 30), a detent pocket (28-Fig. 1) communicating with the outer circumferential groove and with the central bore (Fig. 2, groove 28 is in communication with sleeve 22 and the throughbore within sleeve 22), and wherein the detent member is received into the detent pocket (Fig. 1, spring 30 with groove 28).

Regarding Claim 5, Ludy and as modified by Puzio in the parent claim, Puzio wherein the outer circumferential groove receives the tensing element (Fig. 1, spring 30 with groove 28), and wherein the tensing element comprises an elastic ring formed from an elastomer (30-Fig. 1, the examiner notes that a spring is an elastic ring and it is when known that springs can be made of plastic elastomer material).

Regarding Claim 6, Ludy and as modified by Puzio in the parent claim, Ludy discloses wherein the striker includes a barb (230-Fig. 5) that defines an annular groove (Fig. 7, the annular groove formed between nose 230 and the opposing section of striker 90) configured to receive the detent member to secure the striker in the idle position (paragraph [0049]).

Regarding Claim 7, Ludy and as modified by Puzio in the parent claim, Ludy discloses wherein to assume the idle position, the striker moves toward the retainer so that the barb enters the central bore (Fig. 8, ring 226 retains striker 90 within the central bore defined by retainer 202).

Regarding Claim 8, Ludy and as modified by Puzio in the parent claim, Puzio teaches wherein the retainer is movable relative to the spindle in an axial direction (Figs. 5-6, sleeve 22 is axial displaced relative to the rest of the tool).

Regarding Claim 9, Ludy and as modified by Puzio in the parent claim, Ludy discloses an elastic member (206-Fig. 5) positioned between the retainer and the spindle (Fig. 5, ring 206 is between retainer 202 and spindle 22) and disposed around an outer peripheral surface of the retainer (Fig. 5, ring 206 is around the outer surface of retainer 202), and wherein the retainer is movable toward the elastic member and configured to apply a compressive load to the elastic member to reduce an inner diameter of the elastic member (Figs. 5-6 and paragraph [0050], striker 90 displaces retainer 202 to compress ring 206 to a smaller diameter).

Regarding Claim 10, Ludy and as modified by Puzio in the parent claim, Puzio teaches wherein the tensing element comprises a compression spring positioned within the retainer (Fig. 1, spring 30 is a compression spring and is within sleeve 22).


Regarding Claim 11, Ludy discloses a rotary hammer (10-Fig. 3) adapted to impart axial impacts to a tool bit (abstract), the rotary hammer comprising: 
a motor (18-Fig. 3); 
a spindle (22-Fig. 3); 
a piston (86-Fig. 3) at least partially received within the spindle for reciprocation therein (abstract); 
a striker (90-Fig. 3) received within the spindle for reciprocation in response to reciprocation of the piston (abstract); 
an anvil received within the spindle and positioned between the striker and the tool bit (abstract), the anvil configured to impart axial impacts to the tool bit in response to reciprocation of the striker (paragraph [0002]); and 
a retainer (202-Fig. 3) received within the spindle (Fig. 3, retainer 202 is within spindle 22) for selectively securing the striker in an idle position in which it is inhibited from reciprocating within the spindle (paragraph [0048]), the retainer defining a detent pocket (222-Fig. 8), the retainer including 
a detent member (226-Fig. 8) received into the detent pocket and configured to engage the striker to secure the striker in the idle position (paragraph [0049]).
However, Ludy is silent an elastic ring formed from an elastomer and configured to bias the detent member radially inward toward engagement with the striker.
Puzio teaches a retainer (Fig, 1, assembly of sleeve 22, ball 26, spring 30 and spring 36) including a detent member (26-Fig. 1) and an elastic ring formed from an elastomer (30-Fig. 1, the examiner notes that a spring is an elastic ring and it is when known that springs can be made of plastic elastomer material) configured to bias the detent member radially inward toward engagement with a tool bit (Fig. 1, biasing force of spring 30 against ball 26, forces ball 26 against sleeve 22 which forces or biases ball 26 radially inward towards tool bit 16; examiner notes that bit 16 is representative of a striker because the bit shares similar geometric shape for engaging ball 26 the recess of bit 16 ).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the retainer as disclose by Ludy, to have incorporated a ball biased by a spring, as taught by Puzio, to bias the ball with a spring within a relief, so to give a biased range of motion to the ball in order to reduce wear and tear on the ball from installing and removing a tool bit from the tool.  

Regarding Claim 12, Ludy and as modified by Puzio in the parent claim, Puzio wherein the retainer defines an outer circumferential groove that receives the tensing element (Fig. 1, the outer surface of sleeve 22 defines a portion of ball groove 28 with receives spring 30).

Regarding Claim 17, Ludy and as modified by Puzio in the parent claim, Puzio teaches wherein the retainer is movable relative to the spindle in an axial direction (Figs. 5-6, sleeve 22 is axial displaced relative to the rest of the tool).

Regarding Claim 18, Ludy and as modified by Puzio in the parent claim, Ludy discloses an elastic member (206-Fig. 5) positioned between the retainer and the spindle (Fig. 5, ring 206 is between retainer 202 and spindle 22) and disposed around an outer peripheral surface of the retainer (Fig. 5, ring 206 is around the outer surface of retainer 202), and wherein the retainer is movable toward the elastic member and configured to apply a compressive load to the elastic member to reduce an inner diameter of the elastic member (Figs. 5-6 and paragraph [0050], striker 90 displaces retainer 202 to compress ring 206 to a smaller diameter).

Regarding Claim 19, Ludy and as modified by Puzio in the parent claim, Ludy discloses a rotational drive assembly (54-Fig. 3) configured to transfer torque from the motor to the spindle (paragraph [0040]).

Regarding Claim 20, Ludy and as modified by Puzio in the parent claim, Ludy discloses a reciprocation drive assembly (82-Fig. 2) detachably coupled to the motor and configured to convert torque from the motor to reciprocating motion of the piston (paragraph [0041], impact mechanism 82 drives tool bit 26, which requires a transfer of energy from motor 18 to the impact mechanism 82).

Claim(s) 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ludy (US Pub 20130153253) and as modified by Puzio (US Pub 20100219593) in the parent claim, and in further view of Pfob (US Pub 20060186614).

Regarding Claim 13, Ludy and as modified by Puzio in the parent claim, Puzio teaches wherein: the detent pocket (28-Fig. 1); the detent member (26-Fig. 1) received into the detent pocket (Fig. 1 and paragraph [0031]); the retainer defines a central bore (Fig. 2, sleeve 22 defines a throughbore); and the detent pocket communicates with the outer circumferential groove and with the central bore (Fig. 2, groove 28 is in communication with sleeve 22 and the throughbore defined by sleeve 22).
However, Ludy and modified by Puzio is silent regarding a plurality of detent pockets; a plurality of detent members received into the plurality of detent pockets and each of the plurality of detent pockets communicates with the outer circumferential groove and with the central bore.
Pfob teaches a retainer (Fig. 1, assembly of inner sleeve 6 and sleeve 9) including a plurality (Fig. 4 and paragraph [0035], tool has three ball 23 and corresponding structure for each ball) of detent pockets (29-Fig. 1); a plurality of detent members (23-Fig. 1) received into the plurality of detent pockets (Fig. 1, ball 23 is within bore 29) and each of the plurality of detent pockets communicates with the outer circumferential groove and with the central bore (Fig. 1, bore 29 extends through sleeve 9, wherein bore 29 communicates with the bore defined by sleeve 6).
Therefore, one of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, would have modified the retainer of Ludy and as modified by Puzio in the parent claim, to have incorporated the multiple balls and bores as taught by Pfob, so to increase the number of retaining balls around the circumference of the central bore in order to further secure the component placed within the bore. 

Regarding Claim 14, Ludy and as modified by Puzio and Pfob in the parent claim, Ludy discloses wherein the striker includes a barb (230-Fig. 5) that defines an annular groove (Fig. 7, the annular groove formed between nose 230 and the opposing section of striker 90) configured to receive the detent member to secure the striker in the idle position (paragraph [0049]).

Regarding Claim 15, Ludy and as modified by Puzio and Pfob in the parent claim, Ludy discloses wherein to assume the idle position, the striker moves toward the retainer so that the barb enters the central bore (Fig. 8, ring 226 retains striker 90 within the central bore defined by retainer 202).

Regarding Claim 16, Ludy and as modified by Puzio and Pfob in the parent claim, Ludy discloses wherein the barb further defines a nose portion (Fig. 8, distal tip of nose 230) having a diameter that is greater than a distance measured between opposed pairs of the plurality of detent members (Figs. 7-8, nose 230 has a greater diameter than ring 226; and Pfob teaches a plurality of detent members).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        09/29/2022

/JOSHUA G KOTIS/Examiner, Art Unit 3731